Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 7, 8, 11, 12 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claims 3, 4, 11 and 12, the claims recite adding the identifier of the second node to the first data. According to claims 1 and 9, the received first data already comprises the identifier of the second node. Therefore, it is not clear why would the identifier be added again.
With regards to claims 7, 8 and 15 adding transmission path information to the first data packet. According to claims 6 and 14, the received first data already comprises transmission path information of the first data. Therefore, it is not clear why would the transmission path information be added again.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 2, 5, 6, 9, 10, 13 and 14 are rejected under 35 U.S.C. 102a1 as being anticipated by Horn et al. (2009/0190521 A1).
Claims 1 and 9:
Horn discloses a data forwarding method, comprising:
receiving, by a first node, a first data packet (See para 81 and figs. 5A-B, receiving a packet by a relay/access node), wherein the first data packet comprises first data and an identifier of a second node of the first data (See para 89 and fig. 5B-512-518, destination identifier is in the header of the packet), and wherein the identifier of the second node comprises an identifier of a root node serving user equipment or an identifier of a node that is of the root node and that serves the user equipment (See para 81, “the root access point 102 may receive a packet from the core network that is destined for a relay… or an access terminal that is connected to a relay”. Also see para 89 and fig. 5B-512-518, destination identifier); querying, by the first node, a first route mapping relationship based on the identifier of the second node to determine a third node (See para 91 and fig. 5B-520, “the packet processor 334 may use the destination identifier from the appended packet header, as well as the forwarding table of the node to determine the node to which the packet should be routed”), wherein the first route mapping relationship comprises a correspondence between the second node and the third node  (See para 91 and fig. 5B-520, “the packet processor 334 may use the destination identifier from the appended packet header, as well as the forwarding table of the node to determine the node to which the packet should be routed”), and wherein the third node is a next-hop node that is indicated in the first route mapping relationship and that the first data packet reaches after passing through the first node (See paras 91 and 93 and fig. 5B 520-526, “the relay management protocol forwards the packet to the node specified in the forwarding table (block 526). That is, the relay management protocol may forward the packet to the relay management protocol instance on the next link.”); and forwarding, by the first node, the first data to the third node (See paras 91 and 93 and fig. 5B 520-526, “the relay management protocol forwards the packet to the node specified in the forwarding table (block 526). That is, the relay management protocol may forward the packet to the relay management protocol instance on the next link.”).
With regards to claim 9, at least one processor; and a non-transitory computer-readable storage medium coupled to the at least one processor and storing programming instructions for execution by the at least one processor (See fig. 3 processor and also see para 140, computer-readable medium).

Claims 2 and 10:
Horn discloses deleting, by the first node, the identifier of the second node of the first data (See para 78, “upon receiving a RouteClosed indication, a relay may delete the identifier and forwarding tables for the cluster”). 

Claims 5 and 13:
Horn discloses receiving, by the first node, the first route mapping relationship sent by a parent node of the first node, wherein the first route mapping relationship is generated by the root node (See para 34 and fig. 2, “a routing table is maintained for the cluster and this routing table information may be sent to all of the relays in the cluster whenever there is a change in the cluster. For example, the root access point of the cluster may define a new routing table whenever a relay joins, moves within, or leaves the cluster”. Also see para 36 and fig. 1, serving nodes of relay nodes).


Claims 6 and 14:
Horn discloses that the first data further comprises transmission path information of the first data, and wherein the transmission path information is used by the first node for further determining the third node (See para 83, “the header of a received packet may include a source address and/or a destination address that corresponds to a network identifier (e.g., ANID) of a node in the cluster as indicated by the identifier list”. Also see para 91 and fig. 5B-520, “the packet processor 334 may use the destination identifier from the appended packet header, as well as the forwarding table of the node to determine the node to which the packet should be routed”).

Examiner’s Note: See Kimura et al. (US 2013/0336321 A1) which discloses destination address and path ID in the packet to send the packet from the source to the destination.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASHIM S BHATTI whose telephone number is (571)270-7748.  The examiner can normally be reached on Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


HASHIM S. BHATTI
Primary Examiner
Art Unit 2472



/HASHIM S BHATTI/Primary Examiner, Art Unit 2472